DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the drawing objections, both in the interview, dated 2/23/22, and in Applicant’s arguments, filed 3/3/2022, have been considered and are found to be convincing, as such the drawing objection has been withdrawn.
Applicant's amendments, with respect to the rejection of claim(s) 1, 3-4, 6, 8, 10, 12, 14-16, 22-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have overcome the aforementioned rejection.  However, Applicant presented arguments concerning the aforementioned rejection which Examiner believes need to be further discussed to clarify the record and define the scope of the claims.  Applicant argues: The amendment (to numerous of the independent claims) which requires the stent to expand/ is configured to be expanded to a diameter of 9 mm only defines the minimal diameter that the stent may reach and not a maximal diameter, in fact the stent can expand to 10, 11, 12 or more millimeters.  Examiner disagrees with this argument.  The claims clearly states the expanded diameter of 9 mm – this means exactly 9 mm.  As previously mentioned by the Examiner Applicant may want to consider amending the claim to clarify the expanded diameter may be a range of diameters within about 5.5 mm to about 9 mm, as these are the diameter limits clearly supported by the radial force range of about 0.2 N/mm to about 0.33 N/mm.
Applicant's arguments, with respect to the rejection of claim(s) 1, 3-4, 7-8, 10, 12, 14-15, 23, 25, 28 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited), filed 3/3/2022, have been fully considered but they are not persuasive. 
With respect to claim 1 (and claim(s) 14 and 25) Applicant argues: Dickinson relates force to when the stent is in its expanded state (in order to grasp/ grip inner sidewalls of a blood vessel or such that valves stay open), Dickinson does not relate radial force at a diameter substantially smaller than the expanded diameter (of 9 mm).  Applicant is not claiming a radial force of less than 0.33 N/mm in a fully expanded state of the stent, as is well known in the art.  Claim 1 requires a radial force of less than about 0.33 N/mm already when the stent is expanded to 5.5 mm, even though the stent is configured to expand to 9 mm.  Applicant presents no additional arguments/ remarks with respect to claim(s) 3-4, 23, which depend from claim 1.  Examiner disagrees with these arguments.  First, upon further consideration and understanding the claim clause “the stent assembly is configured to expand upon deployment, when not limited by a narrow lumen, from an initial diameter to a diameter of 9 millimeters” does not necessarily refer to the expanded/ deployed diameter within the body lumen it is implanted in.  As discussed below, it is not clear what is meant by “upon deployment when not limited by a narrow lumen”.  Is this a lumen below the minimum expanded range of 5.5 mm OR is could this be any body lumen - a body lumen which is being expanded by a stent will inherently squeeze (i.e. limit) the expansion of the stent in order to create a frictional engagement thereto?  Second, it is not clear to Examiner that the claim requirement “the stent assembly applies a radial force acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm” is relating radial force to a non-expanded/ partially expanded state as argued by Applicant.  Throughout the specifications Applicant discusses the stents ability to expand to any diameter within a range of about 5.5 mm to about 9 mm (hence the expanded diameter, not a non expanded/ partially expanded diameter, is about 5.5 mm) where within that expanded diameter range there is a relatively narrow range of radial forces, specifically about 0.2 N/mm to about 0.33 N/mm.  It is with this understanding of the invention that Examiner is interpreting the claim requirement of “when the stent assembly is expanded to a diameter of 5.5 mm, the stent assembly applies a radially force as not unduly stressing walls of the lumen, of less than about 0.33 N/mm” to mean that when the stent is fully/ finally expanded to 5.5 mm the radial force at that diameter is less than about 0.33 N/mm, which Dickinson clearly lists as an acceptable radial strength of the expanded stent within paragraph [0181].  Additionally, should Applicant amend the claim to try clarify that the radial force applied by the stent in a non expanded/ partially expanded diameter of 5.5 mm Applicant will be required to cite where radial force is related to a non expanded/ partially expanded diameter/ state as Examiner can find no relation within the originally filed disclosure.
With respect to claim 7 Applicant argues: Dickinson states that the device may have various diameters but does not teach or suggest that the device can expand to any diameter in the range of 5.5-9 mm nor even being expandable to a wide range of diameters.  Nor does Dickinson teach or suggest a radial force less than about 0.33 N/mm for this range of expanded diameters.  Applicant presents no additional arguments/ remarks with respect to claim(s) 8, 10, 12-13, which depend from claim 7.  Examiner disagrees with these arguments.  The stent, as disclosed by Dickinson et al., is taught to have a range of diameters, about 1 mm to about 12 mm (paragraph [0178]), and may have a range of radial forces, about 0.1 N/mm to about 0.3 N/mm (paragraph [0181]) – both of which encompass the claimed range.  Additionally, the stent is disclosed to potentially have uniform flexibility (i.e. conformability) (paragraph [0188]), and the device is intended to conform to the shape of the vessel (paragraph [0189]).  As such, Examiner contends the stent would be capable of and intended to conform to the vessel within the disclosed diameter/ radial force ranges.
With respect to claim 28 Applicant argues: Dickinson discloses different devices, one that is a straight cylinder and one that is tapered, in the tapered one the taper is predetermined and there is no teaching or suggestion that the stent adapts upon deployment in a body lumen to the dimeter of the body lumen even across a non-uniform diameter body lumen.  Examiner disagrees with this argument.  Although Dickinson does disclose two embodiments – one that is tapered and one that is not Examiner contends that either does not have a pre-determined tapering of the expanded diameter (i.e. a preset shape to EXACTLY match the body lumen they are implanted therein).  The stent is very clearly intended to conform to vessel (paragraph [0189]), as in have the ability of adapt upon deployment within a body lumen to a non-uniform diameter body lumen.
The aforementioned rejection(s) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited) have been maintained.
Upon further consideration, and in an attempt to further prosecution, Examiner is withdrawing the rejection of claim(s) 25 and 28 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Zheng et al. (US 2016/0213499 A1) to focus on prior art that better captures the spirit of Applicant’s invention (the ability of a stent to be deployed over a wide range of diameter while producing a relatively uniform radial force across all the diameters).  See below.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
Within claim 13, line 4: “:” should be --;--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4, 6, 10, 14-16, 22-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, lines 12-13: Applicant claims, “the stent assembly is configured to expand upon deployment, when not limited by a narrow lumen, from an initial diameter to a diameter of 9 millimeters”; Examiner can not find support within the originally filed disclosure for a specific expanded diameter when not limited by a narrow lumen, nor is it clear what is classified as a “narrow lumen” – are these just the lumens of the brain? Or are these lumens of a specific diameter, like 2 mm or 4 mm?  Upon further searching Examiner has learned that the expanded diameter when not limited by a narrow lumen, is commonly known within the art as the nominal diameter.  The nominal diameter may not be the same as the final expanded diameter (when discussed as expanded diameter within a vessel/ lumen), see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12.  As such, Examiner can not find support within the originally filed disclosure for the claimed expanded diameter of 9 millimeters, when not limited by a narrow lumen.  Claim(s) 3-4, 6, 22-24, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 10, lines 4-12: Applicant claims, “allowing a first portion of the stent assembly to expand to a first expanded diameter of between about 5.5 millimeters to about 9 millimeters […] allowing a second portion of the stent assembly to expand to a second expanded diameter, greater than the first expanded diameter […] wherein the chronic radial force [of the second portion] is between about 0.20 N/mm and about 0.33 N/mm”; Examiner can not find support within the originally filed disclosure, for a first portion right at the upper limit of about 9 mm and a second portion (which would be over 9 mm) having a chronic radial force of about 0.20 N/mm to about 0.33 N/mm (as the chronic radial force is only measured until about 9 mm).
Within claim 14, lines 22-24: Applicant claims, “both the first and second stent assemblies are configured to expand upon deployment, when not limited by a narrow lumen, from an initial diameter to a diameter of 9 millimeters”; Examiner can not find support within the originally filed disclosure for a specific expanded diameter when not limited by a narrow lumen, nor is it clear what is classified as a “narrow lumen” – are these just the lumens of the brain? Or are these lumens of a specific diameter, like 2 mm or 4 mm?  Upon further searching Examiner has learned that the expanded diameter when not limited by a narrow lumen, is commonly known within the art as the nominal diameter.  The nominal diameter may not be the same as the final expanded diameter (when discussed as expanded diameter within a vessel/ lumen), see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12.  As such, Examiner can not find support within the originally filed disclosure for the claimed expanded diameter of 9 millimeters, when not limited by a narrow lumen.  Claim(s) 15-16, which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 25, lines 12-13: Applicant claims, “an expansible stent configured to expand upon deployment from an initial crimped diameter to a diameter of 9 millimeters, when not limited by a narrow lumen”; Examiner can not find support within the originally filed disclosure for a specific expanded diameter when not limited by a narrow lumen, nor is it clear what is classified as a “narrow lumen” – are these just the lumens of the brain? Or are these lumens of a specific diameter, like 2 mm or 4 mm?  Upon further searching Examiner has learned that the expanded diameter when not limited by a narrow lumen, is commonly known within the art as the nominal diameter.  The nominal diameter may not be the same as the final expanded diameter (when discussed as expanded diameter within a vessel/ lumen), see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12.  As such, Examiner can not find support within the originally filed disclosure for the claimed expanded diameter of 9 millimeters, when not limited by a narrow lumen.  Claim(s) 26-27, 29, 32-33, which depend from claim 25, inherit all the problems associated with claim 25.
Within claim 28, lines 2-4: Applicant claims, “an expansible stent configured to expand upon deployment from an initial crimped diameter to an expanded diameter of 9 millimeters, when not limited by a narrow lumen”; Examiner can not find support within the originally filed disclosure for a specific expanded diameter when not limited by a narrow lumen, nor is it clear what is classified as a “narrow lumen” – are these just the lumens of the brain? Or are these lumens of a specific diameter, like 2 mm or 4 mm?  Upon further searching Examiner has learned that the expanded diameter when not limited by a narrow lumen, is commonly known within the art as the nominal diameter.  The nominal diameter may not be the same as the final expanded diameter (when discussed as expanded diameter within a vessel/ lumen), see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12.  As such, Examiner can not find support within the originally filed disclosure for the claimed expanded diameter of 9 millimeters, when not limited by a narrow lumen.  Claim(s) 30-31, which depend from claim 28, inherit all the problems associated with claim 28.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-4, 6, 14-16, 22-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 12-13: Applicant, claims, “the stent assembly is configured to expand upon deployment, when not limited by a narrow lumen, from an initial diameter to a diameter of 9 millimeters”; it is unclear, and therefore indefinite,  what is meant by “upon deployment when not limited by a narrow lumen”.  Is this a lumen below the minimum expanded range of 5.5 mm? OR are these lumens of a specific diameter, like 2 mm or 4 mm? OR is could this be any body lumen - a body lumen which is being expanded by a stent will inherently squeeze (i.e. limit) the expansion of the stent in order to create a frictional engagement thereto (i.e. is Applicant referring to “nominal diameter” - see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12)?  Claim(s) 3-4, 6, 22-24, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 6, lines 6-7: Applicant claims, “one or more expanded diameters”; it is unclear, and therefore indefinite, which expanded diameters are being referred to, all the expanded diameters (5.5 mm and 9 mm) OR the “non-expanded” diameter (as argued/ described in Applicant’s response) of 5.5 mm OR the fully expanded diameter of 9 mm?
Within claim 14, lines 22-23: Applicant, claims, “both the first and second stent assemblies are configured to expand upon deployment, when not limited by a narrow lumen, from an initial diameter to a diameter of 9 millimeters”; it is unclear, and therefore indefinite,  what is meant by “upon deployment when not limited by a narrow lumen”.  Is this a lumen below the minimum expanded range of 5.5 mm? OR are these lumens of a specific diameter, like 2 mm or 4 mm? OR is could this be any body lumen - a body lumen which is being expanded by a stent will inherently squeeze (i.e. limit) the expansion of the stent in order to create a frictional engagement thereto (i.e. is Applicant referring to “nominal diameter” - see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12)?  Claim(s) 15-16, which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 14, lines 24 (and claim 14, line 25): Applicant claims, “the stent assembly”; it is unclear, and therefore indefinite, which stent assembly is being referred to?  The first stent assembly? The second stent assembly? Both first and second stent assemblies?  
Within claim 14, line 26: Applicant claim, “the lumen”; it is unclear, and therefore indefinite, which lumen is being referred to? The first body lumen? The second body lumen? Both first and second body lumens?
Within claim 25, lines 2-3: Applicant, claims, “an expansible stent configured to expand upon deployment to a diameter of 9 millimeters, when not limited by a narrow lumen”; it is unclear, and therefore indefinite,  what is meant by “upon deployment when not limited by a narrow lumen”.  Is this a lumen below the minimum expanded range of 5.5 mm? OR are these lumens of a specific diameter, like 2 mm or 4 mm? OR is could this be any body lumen - a body lumen which is being expanded by a stent will inherently squeeze (i.e. limit) the expansion of the stent in order to create a frictional engagement thereto (i.e. is Applicant referring to “nominal diameter” - see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12)?  Claim(s) 26-27, 29, 32-33, which depend from claim 25, inherit all the problems associated with claim 25.
Within claim 28, lines 2-4: Applicant, claims, “an expansible stent configured to expand upon deployment from an initial diameter to an expanded diameter of 9 millimeters, when not limited by a narrow lumen,”; it is unclear, and therefore indefinite,  what is meant by “upon deployment when not limited by a narrow lumen”.  Is this a lumen below the minimum expanded range of 5.5 mm? OR are these lumens of a specific diameter, like 2 mm or 4 mm? OR is could this be any body lumen - a body lumen which is being expanded by a stent will inherently squeeze (i.e. limit) the expansion of the stent in order to create a frictional engagement thereto (i.e. is Applicant referring to “nominal diameter” - see Gianotti et al. (US 2010/0299911 A1) paragraph [0045]; Bialas et al. (US 2020/0069415 A1) paragraph [0218], Holman et al. (US 2009/0018635 A1) paragraph [0043], Trollsas et al. (US 9907685 B2) claim 12)?  Claim(s) 30-31, which depend from claim 28, inherit all the problems associated with claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10, 12, 14-15, 23, 25, 28, 30-33 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dickinson et al. (US 2015/0374486 A1 – as previously cited).
With respect to claim 1:
	Dickinson et al. discloses a method of using a stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) adapted to stent (maybe used to repair a damaged blood vessel or treat a vessel with deformation) a range of body lumen sizes (paragraph [0189]) comprising:
Providing stenting instructions (instructions for each disclosed step/action are included) (paragraphs [0057, 0259]), which comprise instructions to:	
Estimate body lumen diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (device 100/150/160) will be placed (in order device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determine, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (device 100/150/160) (in order for the device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Select the stent assembly (device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) based on the target expanded stent diameter(s);
Implant the stent assembly (device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]);
Providing the selected stent assembly (device 100/150/160) in association with the stenting instructions (instructions) (paragraphs [0057, 0259]);
Wherein the stent assembly (device 100/150/160) is configured to (paragraph [0138]) expand, when not limited by a narrow lumen (such as a catheter delivery device), from an initial diameter (prior to expansion) to a diameter of 9 millimeter (expanded diameter can be 1-12 mm) (paragraphs [0161, 0178]), wherein when the stent assembly (device 100/150/160) is expanded to a diameter of 5.5 millimeter (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), the stent assembly (device 100/150/160) applies a radial force (outward radial force/ radial strength) acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (0.1 N/mm to 0.3 N/mm) (paragraphs [0134, 0181]) (the outward radial force/ radial strength will be within this range for intended/ expanded diameters 1-12 mm of the device).
With respect to claim 3:
Wherein when the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (device 100/150/160) will be placed comprises a lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
Wherein the estimated body lumen diameter(s) comprise:
A first estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a first direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
A second estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a second direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]);
Wherein the first direction is opposite the second direction (the end portions 102 and 104 are on opposite sides of the intermediate portion 106, in order to act as anchors thereto, which will align with the lesion) (paragraph [0189]).
With respect to claim 4:
Wherein the instructions further comprise instructions to (paragraphs [0057, 0259]):
When the portion of the body lumen (anatomy/ passage 116, 118) defines varying body lumen diameters (all arteries and veins have some amount of taper associated with distance from the heart) (paragraph [0160]), allow a first portion of the stent assembly (one of end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) and allow a second portion of the stent assembly (the other end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (after expansion diameter of the other end portions 102 or 104 of device 100/150/160) that is different from the first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) (such as when the stent is tapering) (paragraphs [0138, 0154-0155, 0160-0161]).  Additionally, it should be noted this claim requirement is directed solely to printed matter, it is neither functionally nor structurally related to the associated physical structure, and as such the printed matter is owed no patentably weight (see MPEP 2111.05).
With respect to claim 7:
	Dickinson et al. discloses a method of stenting (interconnecting using end portions 102 or 104 of device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) which comprises:
	Estimating a base reference diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (in order for the end portions 102 or 104 of device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determining, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (end portions 102 or 104 of device 100/150/160) which is to be placed in the portion of the body lumen (anatomy/ passages 116, 118) (in order for the end portions 102 or 104 of device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Selecting the stent assembly (end portions 102 or 104 of device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) wherein the stent assembly (end portions 102 or 104 of device 100/150/160) is configured to (paragraph [0138]):
Expand upon deployment from an initial diameter (prior to expansion) to any body lumen diameter within a range from about 5.5 mm to about 9 mm (1-10mm) (paragraphs [0161, 0178]) (for the stent to be able to meet and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation the stent must be able to conform to any body lumen diameter) (paragraph [0024]); and
Apply a chronic radial force (outward radial force/ radial strength) to a wall that forms the portion of the body lumen (impart an outward radial force) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed, wherein the chronic radial force is less than about 0.33 N/mm (paragraphs [0134, 0181]); and
Implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]).
With respect to claim 8:
Wherein when the stent assembly (end portions 102 or 104 of device 100/150/160) is expanded to a diameter of 5.5 mm (diameter between 1-10 mm), the stent assembly (end portions 102 or 104 of device 100/150/160) applies a radial force of about 0.20 N/mm to about 0.33 N/mm (paragraph [0181]).
With respect to claim 10:
Wherein when the portion of the body lumen (anatomy/ passages 116, 118) defines varying body lumen diameters (arteries or veins that taper) (paragraph [0160]), implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) comprises:
Allowing a first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of about 5.5 mm to about 9 mm (1-10 mm) such that the first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Allowing a second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104), greater than the first expanded diameter,  such that the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Wherein the chronic radial force (outward radial force/ radial strength) is about 0.20 N/mm to about 0.33 N/mm (paragraph [0181]).
With respect to claim 12:
Wherein allowing the first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) and allowing the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104) occurs simultaneously (paragraph [0145]).
	With respect to claim 14:
	Dickinson et al. discloses a method of stenting (interconnecting using device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) a plurality of body lumens (paragraphs [0126, 0154, 0160]), which comprises:
	Positioning a first stent assembly (proximal end portion 102, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a first body lumen (passage 116) (paragraphs [0132-0133, 0142]);
Expanding (after being expanded) the first stent assembly (proximal end portion 102) to place the first stent assembly (proximal end portion 102) in a deployed state (after being expanded) within the first body lumen (passage 116) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the first stent assembly (proximal end portion 102) is in the deployed state (after being expanded), the first stent assembly (proximal end portion 102) has a first expanded diameter and a applies a first radial forces (outward radial force) to a first wall (inner wall) that forms the first body lumen (passage 116) (paragraph [0134]); 
Positioning a second stent assembly (distal end portion 104, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a second body lumen (passage 118) that is different from the first body lumen (passage 116) (paragraphs [0132-0133, 0142]); and
Expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent (distal end portion 104) in a deployed state (after being expanded) within the second lumen (passage 118) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the second stent assembly (distal end portion 104) is in the deployed state (after being expanded), the second stent assembly (distal end portion 104) has a second expanded diameter and applies a second radial force (outward radial force) to a second wall (inner wall) that forms the second body (passage 118) (paragraph [0134]);
Wherein the first and second stent assemblies (proximal and distal end portions 102, 104) are at least substantially identical prior to deployment (uniform pattern/ cut pattern) (paragraph [0158]), and the second expanded diameter (diameter of distal end portion 104) is greater than the first expanded diameter (diameter of proximal end portion 102) (paragraph [0154]);
Wherein the second expanded diameter (diameter of distal end portion 104, being between 3-10mm) is between about 220% to about 110% of the first expanded diameter (diameter of proximal end portion 102 being 1-5mm) (paragraph 0161]); and
Wherein the second radial force (outward radial force provided by distal end portion 104) is greater than about 50% of the first radial force (outward radial force provided by proximal end portion 102) (radial force is considered a parameter which can vary over the various portions) (paragraph [0155]); and
Wherein the stent assemblies are configured to expand, when not limited by a narrow lumen (such as a delivery catheter), from an initial diameter (prior to being expanded) to a diameter of 9 mm, when the stent assembly is expanded to a diameter of 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]), the stent assembly applies a radial force acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (paragraphs [0134, 0181]).
With respect to claim 15:
Wherein expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent assembly (distal end portion 104) in the deployed state (after being expanded) within the second body lumen (passage 118) comprises, when the second body lumen (passage 118) defines varying body lumen diameter (tapering arteries and veins) (paragraph [0160]);
Expanding a first portion (closer to the intermediate portion 106) of the second stent assembly (distal end portion 104) to the second expanded diameter (diameter of distal end portion 104) that is within a range of expanded diameters (paragraph [0160]); and
Expanding a second portion (further from the intermediate portion 106) of the second stent assembly (distal end portion 104) to a third expanded diameter that is within the range of expanded diameters (paragraph [0160]); and 
wherein the range of expanded diameters is from about 9 mm to about 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]).
With respect to claim 23:
Wherein the instructions state that the stent assembly should not be implanted in vessels having a diameter smaller than 5.5 mm (this claim requirement is directed solely to printed matter, it is neither functionally nor structurally related to the associated physical structure, and as such the printed matter is owed no patentably weight, see MPEP 2111.05).
With respect to claim 25:
A stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) comprising:
An expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) configured to expand from an initial crimped diameter (prior to expansion) to a diameter of millimeters (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), when not limited by a narrow lumen (such as a delivery catheter),
Wherein when the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is expanded to a diameter of at least 5.5 millimeters (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) apples a radial force acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (0.1 N/mm to 0.3 N/mm) (paragraphs [0134, 0181]).
With respect to claim 28:
A stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) comprising:
An expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) configured to expand from an initial crimped diameter (prior to expansion) to an expanded diameter (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) of 9 millimeters, when not limited by narrow lumen (such as a delivery catheter),
Wherein the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is configured to act as either a straight stent straight stent (figs. 8-11) or a tapered stent is not designed for a pre-determined tapering of the expanded diameter (straight stent would not be designed for a pre-determined tapering (as they would instead use the tapered stent), but instead adapts upon deployment in a body lumen to a diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) (the stent is described as being able to meets and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation (paragraph [0024]), in order to “meets and press against the inner sidewalls of the passage to prevent sliding or rotation” the stent must be capable of conforming to any passage dimension (which will be within the expanded diameter range). 
With respect to claim(s) 30-33:
Wherein the expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is constructed from metal, specifically nitinol (paragraph [0167]).
Claim(s) 28, 30-31 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fearnot et al. (US 2006/0161243 A1).
With respect to claim 28:
Fearnot et al. discloses a stent assembly (stent 195), as can be seen in fig. 7, comprising:
An expansible stent (stent 195) configured to expand from an initial crimped diameter (prior to expansion) to an expanded diameter of 9 millimeters (9 mm is included in the large range of diameters the stent can be expanded to within fig. 3) (paragraph [0028]), when not limited by narrow lumen (by a catheter),
Wherein the stent assembly (stent 195) is configured to act as either a straight stent straight stent (the stent is shown to by cylindrical in fig. 7) or a tapered stent is not designed for a pre-determined tapering of the expanded diameter, but instead adapts upon deployment in a body lumen to a diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (as the stent can be expanded to a wide variety of diameters and is designed to support/ contact the vessel wall it will be able to conform the straight or tapered shape of the vessel within which it is implanted, including diameters of 5.5 to 9 mm, see fig. 3). 
With respect to claim(s) 30-31:
Wherein the expansible stent (stent 195) is constructed from metal, specifically nitinol (paragraph [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 27, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 2006/0161243 A1) in view of Sirhan et al. (US 2002/0114823 A1).
With respect to claim 25:
Fearnot et al discloses the invention substantially as claimed.  Specifically, Fearnot et al. discloses an expansible stent (stent 195), as can be seen in fig. 7, configured to expand upon deployment from an initial crimped diameter (prior to expansion) to a diameter of 9 millimeters (9 mm is included in the large range of diameters the stent can be expanded to within fig. 3) (paragraph [0028]), when not limited by a narrow lumen (by a catheter),
Wherein when the stent assembly (stent 195) is expanded to a diameter of 5.5 millimeters (5.5 mm is included in the large range of diameters the stent can be expanded to within fig. 3) (paragraph [0028]), the stent assembly (stent 195) applies a radial force acceptable as not unduly stressing walls of the lumen (so as not to damage the walls).  
However, Fearnot et al., does not disclose the length of the stent assembly (stent 195) which is required to calculate the normalized radial force of less than about 0.33 N/mm.
	Sirhan et al. discloses a stent (scaffold 10) for vascular applications (paragraphs [abstract, 0052]).  The stent (scaffold 10) typically has a length of about 5 to 100 mm, more specifically about 8 to 50 mm, and an expanded diameter of about 1 to 100 mm, more specifically about 2 to 30 mm (paragraph [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the expansible stent (stent 195), as disclosed by Fearnot et al., about the same length as the stent (scaffold 10), as disclosed by Sirhan et al., as the two structures are used for the same purpose (both are used as vascular stents) and should therefore have the same or similar dimensions.   (PLEASE NOTE: In making the afore mentioned combination we are able to calculate the normalized radial force by dividing the radial force, as disclosed by Fearnot et al., by the length, as taught by Sirhan et al..  For example, with a 6 mm strut length the radial force between about 5 mm and about 10 mm appears to be about 7N, in which case when the length is 29 mm, right in the middle of the preferred length taught by Sirhan et al., the normalized radial force equals 0.2413; with a 8 mm strut length the radial force between about 5 mm and about 10 mm appears to be about 5.75N, in which case when the length is 29 mm, right in the middle of the preferred length taught by Sirhan et al., the normalized radial force equals 0.198.)
With respect to claim 27:
Wherein when the stent assembly (stent 195), as disclosed by Fearnot et al. and modified by Sirhan et al., is expanded to a diameter of 9 mm, the stent assembly (stent 195) applies a radial force of at least 50% of the radial force it applies when expanded to 5.5 mm (the radial forces will be about equal, see fig. 3 of Fearnot et al.).
With respect to claim(s) 32-33:
Wherein the expansible stent (stent 195), as disclosed by Fearnot et al., is constructed from metal, specifically nitinol (paragraph [0022]).
Claim(s) 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 2006/0161243 A1) as modified by Sirhan et al. (US 2002/0114823 A1) as applied to claim 25 above, and further in view of BAR et al. (US 2015/0032197 A1).
With respect to claim(s) 26, 29:
Fearnot et al. as modified by Sirhan et al. disclose the invention substantially as claimed, as discussed above.  However, Fearnot et al. as modified by Sirhan et al. does not disclose the stent assembly (stent 195) to be covered by a knitted stent jacket, where that jacket is knitted from a single metal fiber.
BAR et al. teaches a stent with a knitted cover (porous structure 104) on it’s exterior surface (paragraphs [abstract, 0105]).  The knitted cover (porous structure 104) maybe made from a single metal fiber (paragraph [0025]).  The knitted cover (porous structure 104) controls the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make to include the single metallic fiber knitted cover (porous structure 104), as taught by BAR et al., on the stent assembly (stent 195), as disclosed by Fearnot et al. as modified by Sirhan et al., in order to better control the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis, as taught by BAR et al..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrison (US 2003/0014101 A1) teaches a stent with high conformability for the vessels 5-10 mm in diameter.
Gianotti et al. (US 2010/0299911 A1), YANIV et al. (US 2018/0360626 A1), Longo et al. (US 2020/0155332 A1) all teach a stent that is expandable to a range of diameters and maintains a relatively constant radial force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA S PRESTON/Examiner, Art Unit 3774